Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive.
 	As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.
 	 Applicant argues Claim 1 is allowable over Fujitsu because Fujitsu fails to teach at least “upon receiving a RAN paging or core network paging while the wait timer is running, responding to the RAN paging or core network paging and claim 1 is allowable over the combination of R2-1805355 and R2-1806371 because the combination fails to teach at least “upon receiving a RAN paging or core network paging while the wait timer is running, responding to the RAN paging or core network paging.”
 	However, The Examiner respectfully disagrees  with the Applicant's assertion that the prior art does not teach monitoring or responding to paging while a timer is running since in addition to the cited sections which illustrates monitoring while the timer is running, section 5.3.2.x.x paging indicates the response to paging during the given/states (e.g., see if conditions). Furthermore, it would seem nonsensical to monitor for an action without any intent to respond/take a further course of action via directly or indirectly once a particular condition has occurred (i.e., "if" condition).  As best understood by the Examiner, The prior art teaches 1) monitoring paging, running a timer, and responding to paging.  The Examiner’s inspection of the prior art, in at least the context of the cited sections, illustrates a timer running (e.g., see timer noted in the rejection). Second, is paging being monitored while the timer is running (yes, see RRC states in which the timer is running and paging is being monitored or alternatively what is happening while the timer is running ? ). Third, does the response occur while the timer is running (yes, see paging section, or alternatively what is the purpose of monitoring for a page ? Assuming  arguendo that the page is ignored while the timer is running and during monitoring ,even ignoring a page while the timer is running would read on the response since the apparatus would have to actively read at least a portion of the paging signal(s) in order to ignore it).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646